DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant’s election without traverse of Species 1 (Figures 7a-d) in the reply filed on 7/31/2022 is acknowledged. While claims 4 and 8 are directed to nonelected species, they have not been withdrawn since claim 1 is generic to all species and contains allowable subject matter. See below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 and 52 (see Figure 1); 85.1 (see Figures 6, 7a, 8a, 9a, and 10a-c); and 31.1 (see Figures 7a-d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 11 of the clean copy of the specification filed 2/18/2019, “dear type pump” should be replaced with “gear type pump”.
On page 11, “the follower played 7” should be replaced with “the follower plate 7”.
On page 11, “a scoop paste 81” should be replaced with “a scoop piston 81”.
On page 14, “The material disposal line 37” should be replaced with “The material disposal line 36”.
On page 18, “the control and 22” should be replaced with “the controller 22”.
Appropriate correction is required.

Claim Objections
Claims 1-2, 4-6, and 10 are objected to because of the following informalities:
In claim 1, “in which” is understood as referring back to the “conveying device”. However, such language could, in theory, refer back to other recited structure, so it would improve readability and clarity to end the preamble with “the conveying device comprising:” and then begin each paragraph with the relevant structure (e.g., “a measuring chamber”, “a controller”).
This same issue also applies to claims 2 and 4.
In claim 1, “the measurement chamber” should be replaced with “the measuring chamber”, and “a plurality of measurement samples” should be replaced with “a plurality of measuring samples”.
In claim 2, “the change” should be replaced with “a change”.
In claim 5, the extra comma after “claim 2” should be deleted.
In claim 6, “the signal” should be replaced with “a signal”.
In claim 10, the space before the period should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a measuring chamber for accommodation of a measuring sample” and “a measuring chamber with a closable material inlet opening”. This language suggests the presence of two measuring chambers. However, given the context, these measuring chambers are understood to be the same. This discrepancy makes the scope of the claim unclear. For purposes of examination, claim 1 will be interpreted as reciting “the measuring chamber has a closable material inlet opening” in place of “a measuring chamber with a closable material inlet opening is provided”.
Claims 2-12 are rejected based on their dependency from claim 1. Claims 13-14 are rejected based on their incorporation of the subject matter of claim 1.
Claim 2 refers to “a certain pressure”. It is unclear what is meant by “certain” in this context. For purposes of examination, “certain” will be interpreted as meaning “predetermined”.
This same issue also applies to claim 4 with respect to “a certain volume”.
Claims 3 and 5-7 are rejected based on their dependency from claim 2. Note the rejection of claim 3 below under 35 U.S.C. 112(b).
Claim 3 recites the limitation "the actuator". There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 3 will be interpreted as depending from claim 2.
Claim 11 refers to “a pressure-active area”. It is unclear what is meant by “pressure-active”. For purposes of examination, an area of a follower plate will be considered a pressure-active area if that area is subject to fluid pressure greater than atmospheric pressure during normal operation.
Claim 13 recites “a first conveying device and a second conveying device according to claim 1”. It is unclear whether “according to claim 1” applies to both conveying devices or only to the second conveying device. For purposes of examination, “according to claim 1” will be interpreted as applying to both conveying devices.
Claim 14 is directed to “A method for operating a conveying device according to claim 1” and refers to “a controller”. Since claim 1 already requires a controller, the language of claim 14 suggests the presence of a second controller. However, the context suggests that these controllers are the same. This discrepancy makes the scope of claim 14 unclear. For purposes of examination, claim 14 will be interpreted as reciting “the controller” rather than “a controller”.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a conveying device comprising a follower plate and a pump by means of which viscous material can be conveyed through the follower plate. The conveying device also comprises a measuring chamber, a closable disposal line that leads away from the measuring chamber, a closable material return line that leads from the measuring chamber via the follower plate into a container, and a controller. The controller is designed to 1) determine the compressibility of each of a plurality of measuring samples and 2) open the disposal line or the material return line to the measuring sample present in the measuring chamber as a function of the compressibility thus determined.
DE 10 2004 038 801 (“Meier”), cited in an IDS, represents the closest prior art. In Meier, if the compression of a viscous medium measured by a displacement measuring device 14 is below a predetermined value, then this is an indication that the volume of gas trapped in the viscous medium is below a maximum allowable value. A three-way valve 8 is then switched by a control means to connect a measuring cylinder 3 to a discharge means 9, and the viscous medium can be dispensed in portions under the force exerted by a drive piston 12. See paragraph 16 of the attached translation and Figure 1. If, during the compression of the viscous medium contained in the measuring cylinder 3, a stroke of a piston rod 11 exceeding the predetermined value is determined by the displacement measuring device 14, this is an indication that an impermissibly high gas quantity is enclosed in the viscous medium. In this case, a signal is emitted from the displacement measuring device 14 to the control means to prevent the viscous medium from passing on to the discharge means 9. See paragraph 17 and Figure 1.
Meier fails to disclose at least 1) a closable material return line that leads from a measuring chamber via a follower plate into a container and 2) a controller designed to open a disposal line or the material return line to a measuring sample present in the measuring chamber as a function of the compressibility of the measuring sample, as required by claim 1. In Meier, after the compressibility of a sample is measured by the displacement measuring device 14, the control means selectively permits or prevents the viscous medium from traveling to the discharge means 9. There is no reason to direct the viscous medium back to the container 1 via a material return line, as would be required to meet claim 1.
US 2014/0326322 (“Schütze”), cited in an IDS, discloses return lines 19, 19' that connect from a metering cylinder 2 to reservoirs 20, 20'. See paragraphs 21-23 and Figure 1. More fluid than is needed is transferred to a working space A of the metering cylinder 2 to prevent a situation where there is not enough fluid, and the return lines 19, 19' are used to transfer the excess fluid back to the reservoirs 20, 20' after a compressibility determination. See paragraphs 23 and 26-27.
Given the different functions served by the metering cylinder 2 of Schütze and the measuring cylinder 3 of Meier, there is nothing to suggest incorporating the return lines 19, 19' of Schütze into the apparatus of Meier or for returning any of the viscous medium of Meier to the container 1.
Claims 2-12 contain allowable subject matter based on their dependency from claim 1. Claims 13-14 contain allowable subject matter based on their incorporation of the subject matter of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744